A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2, and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a battery with the guiding plate main plate body/flanging portion/first connection plate connection mechanism to the electrode tab with respect to the winding start layer and connected in respect to the appropriate directions as described in claim 1.  The Daimler reference (already provided) discloses guiding plates, flanging portions and first connection plate wherein the first connection plate is connected to the electrode tab, However, Daimler does not disclose that the guiding plate comprises a main plate body parallel to an end surface of the electrode assembly body and a flanging portion which is located on the lateral edge of the main plate body in the width direction and extends along the longitudinal direction and in a direction away from the electrode assembly body wherein the first connection plate is connected to the guiding plate by the flanging portion.  Pertinent art of record Kim (US 2013/0330593) discloses another guiding plate/first connection plate connected to a bent electrode tab in a stacked multi-layer structure (Fig. 4, 5, and para. 69-73).  However, there is no disclosure of the guiding plate main plate body/flanging portion/first connection plate configured/connected to each other in the manner as described in claim 1.  It would not be obvious to one of ordinary skill in the art at the time of filing to have a battery with the guiding plate main plate body/flanging portion/first connection plate connection mechanism to the electrode tab with respect to the winding start layer and connected in respect to the appropriate directions as described in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK A CHERNOW/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729